--------------------------------------------------------------------------------



Exhibit 10.77



Summary of Director Compensation

     Directors are compensated with fees and stock options as follows:


     Fees


     Director compensation fees include an annual retainer of $20,000 and a flat
fee, subject to certain fee caps described below, for attendance at each meeting
of our board of directors and for attendance at each meeting of a board
committee on which they serve as follows:


     Regularly Scheduled Board of Directors Meeting

 

Non-employee Director

$2,000 per meeting

 

Chairman

$3,000 per meeting




     Special Telephonic Board Meetings (fees limited to 10 meetings per year)


 

Non-employee Director

$1,000 per meeting

 

Chairman

$1,500 per meeting




     Audit Committee Meetings (fees limited to 10 meetings per year)


 

Non-employee Director

$2,000 per meeting

 

Chairman

$3,000 per meeting




     Compensation Committee Meetings (fees limited to 6 meetings per year)


 

Non-employee Director

$1,000 per meeting

 

Chairman

$1,500 per meeting




     Corporate Governance Committee Meetings (fees limited to 4 meetings per
year)


 

Non-employee Director

$1,000 per meeting

 

Chairman

$1,500 per meeting




     Nominating Committee Meetings (fees limited to 4 meetings per year)


 

Non-employee Director

$500 per meeting

 

Chairman

$750 per meeting




     The sole employee director receives no additional cash compensation for his
service on our board or any board committee. All directors are reimbursed for
their expenses in connection with their service on the board and its committees.



Stock Options


Under the automatic option grant program under our 2002 Stock Incentive Plan,
eligible non-employee members of our board of directors receive a series of
option grants over their period of board service. Those option grants are as
follows:



          Initial Grant. At the time of his or her initial election or
appointment to the board, each new non-employee board member receives an option
grant for 30,000 shares of our common stock, provided such individual has not
previously been in our employ.


          Annual Grant. On the first trading day in July each year, each
individual who is at that time serving as a non-employee board member receives
one or more automatic stock option grants in accordance with the following
formula:


           (i) Each non-employee board member on that annual grant date receives
an option for 12,500 shares of our common stock, except that the chairperson of
our board of directors receives an option grant for 17,500 shares.


           (ii) Each non-employee board member who is serving as a member of any
of our board committees also receives an additional option grant for 1,000
shares of our common stock for each committee on which he or she is serving on
the annual grant date.


           (iii) Each non-employee board member who is also serving as the
chairperson of any of board committee at that time receives an additional option
grant for 1,000 shares of our common stock for each committee on which he or she
is serving as chairperson on the annual grant date.



There is no limit on the number of annual option grants any one eligible
non-employee board member may receive over his or her period of continued board
service, and non-employee board members who have previously been in our employ
are eligible to receive one or more annual grants over their period of board
service.



Each automatic grant has an exercise price per share equal to the fair market
value per share of the Company's common stock on the grant date and has a
maximum term of ten years, subject to earlier termination upon the later of (i)
twelve months after the date of the optionee's cessation of board service for
any reason or (ii) three months after the date the optionee is first free to
sell the option shares without contravention of applicable federal and state
securities laws. Each automatic option is immediately exercisable for all of the
option shares. However, any shares purchased under such option will be subject
to repurchase by the Company, at the lower of the exercise price paid per share
or the fair market value per share, should the optionee cease board service
prior to vesting in those shares.



The shares subject to each initial and annual automatic option grant vest as
follows: one-third of those option shares vest upon the optionee's completion of
one year of board service measured from the grant date of that option, and the
remaining option shares vest in a series of twenty-four successive equal monthly
installments upon the optionee's completion of each of the next twenty-four
months of continued board service thereafter. However, the shares subject to
each initial and annual option grant vest in full on an accelerated basis should
the Company experience certain changes in control or ownership or should the
optionee die or become disabled during his or her period of board service.


--------------------------------------------------------------------------------

